Exhibit 10.53

September 7, 2007

To Our Valued Suppliers:

The housing industry has experienced a significant downturn over the past year,
which is expected to continue for some time. This downturn resulted in
International Wholesale Tile’s (IWT) management, and its parent company, IWT
Tesoro Corporation (Tesoro), taking preemptive action in order to maintain its
operations.

Tesoro’s and IWT’s Boards of Directors have decided to seek protection by filing
a voluntary petition for reorganization under Chapter 11 of the United States
Bankruptcy Code.  The Boards believe this reorganization is in the best interest
of the Tesoro and IWT, and their employees, customers, creditors, and
shareholders.  Tesoro’s CEO, Henry J. Boucher, Jr. has said, “After considering
a wide range of alternatives, it became clear that this course of action was a
necessary and responsible step to preserve Tesoro and IWT’s viability and
longevity as we address our financial challenges and work to secure our future.”

As part of the reorganization, Tesoro’s and IWT’s primary lender, Bank of
America, has agreed to continue to provide financing to Tesoro and IWT.  The
financing will include post-petition funds to acquire inventory, pay operating
expenses and the costs of the Chapter 11 activities.   We want to stress; Tesoro
and IWT are NOT ceasing operations and expect to continue business as usual.

During the reorganization process, Tesoro will be assisted in part by KMA
Capital Partners.  Tesoro, IWT and KMA Capital expect to co-sponsor a
reorganization and refinancing plan so that we will continue to operate assuming
the Court certifies the plan.  KMA Capital is an experienced merchant banking
company with the same objectives of Tesoro’s management – to focus on
restructuring IWT as a renewed leader in the industry, which you have come to
expect from IWT.  KMA Capital will be aiding us in the financial restructuring
of the Company.  During the interim period, KMA will also assist the company in
its effort to increase the flow of product.  Additionally, Tesoro and IWT are
exploring other plans, as alternative possibilities.

By order of the Bankruptcy Court, we are not permitted to pay past due amounts
at this time.  However, KMA Capital thru the Bankruptcy Court will be contacting
you with a proposed plan for resolving past amounts owed.

Going forward, we anticipate continuing our relationship on product orders.  As
stated above, Bank of America has agreed in principal to provide post-petition
financing for the acquisition of inventory.  New orders will have to be
coordinated with your IWT representative under new payment terms.  Collectively,
we have spent considerable time and effort developing and marketing your
products, and would like to continue to supply them to IWT customers.

We will be contacting you in the near future to discuss our future business
relationship.

This decision was extremely difficult, but a necessary and responsible one that
we firmly believe will provide you and IWT with the time and opportunity to
strengthen our performance and achieve a new vibrant relationship.

We appreciate your support as we work our way through this reorganization
process.

Sincerely,

Paul Boucher

International Wholesale Tile, Inc.

3500 SW 42nd Avenue

Palm City, FL 34990

772-223-5151

772-223-9744

www.internationalwholesaletile.com

www.tesorothecollection.com

www.iwttesoro.com


--------------------------------------------------------------------------------